United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.T., Appellant
and
DEPARTMENT OF THE TREASURY,
INTERNAL REVENUE SERVICE,
Richmond, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Debra Hauser, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-786
Issued: June 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION

On February 26, 2015 appellant, through counsel, filed a timely appeal from an
October 24, 2014 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained an
injury in the performance of duty on February 11, 2013.
FACTUAL HISTORY
On February 19, 2013 appellant, then a 29-year-old criminal investigator, filed a
traumatic injury claim (Form CA-1) alleging that she sustained a work-related injury to her left
knee, back, and forearms on February 11, 2013 at 10:45 a.m. Regarding the cause of injury,
1

5 U.S.C. §§ 8101-8193.

appellant stated, “[she] was thrown to the floor forcefully by another employee.” On the same
form, appellant’s supervisor indicated that appellant’s regular tour of duty was 9:00 a.m. to 5:30
p.m., Monday through Friday. He indicated that the employing establishment was challenging
appellant’s claim because the alleged injury did not occur in the performance of duty. The
supervisor asserted that the February 11, 2013 injury occurred as a “result of [the injured
worker’s] private life issues spilling over into the workplace.”
In statements dated February 11 and 20, 2013, appellant’s supervisor provided further
information about the events of February 11, 2013. He noted that at approximately 11:30 a.m.
on that date appellant advised him that a coworker had just “picked her up and thrown her to the
floor.”2 Mr. Tudor indicated that appellant advised that she and the coworker had lived together
from March 2012 to January 2013, but that they had spilt up and moved into separate apartments.
He stated, “[Appellant] had wanted to discuss reconciliation and was preventing [the coworker]
from leaving the office when the incident occurred.”
Appellant submitted medical evidence in support of her claim. In a February 13, 2013
note, Dr. Shari Gamarnik, an attending Board-certified family practitioner, related that on
February 11, 2013 appellant was “involved in a fight at work and got thrown to the ground by a
coworker.” She diagnosed acute lumbar strain and acute left knee pain.
In a March 6, 2013 development letter, OWCP requested that appellant submit additional
factual and medical evidence in support of her claim for a February 11, 2013 work injury. It
provided appellant with a questionnaire form containing questions to be answered about her
claimed injury.
On March 27, 2013 appellant completed the development questionnaire form provided by
OWCP. She indicated that her claimed injury occurred at approximately 11:00 a.m. on
February 11, 2013 during her tour-of-duty hours which were from 7:45 a.m. to 4:30 p.m.
Appellant stated that the supervisor, a coworker with whom she had a previous dating
relationship, asked to speak with her. At the conclusion of the conversation, she told the
coworker that they needed to speak to management. Appellant noted that the coworker was
walking to the eighth floor freight elevator access and she was on his left side. Before entering
the elevator area, she attempted to reach for a portfolio in his left hand. Appellant stated, “I was
then thrown to the opposite of the hallway, from which I was standing, and landed on my left
knee and side.” She indicated that there were no witnesses and that the incident has been
reported to the local law enforcement and the employing establishment’s Inspector General.
In a March 26, 2013 report, another attending physician noted that appellant reported that
on February 11, 2013 she stretched out her hand to pick up a file from a coworker, was shoved
and pushed aside. Appellant then fell on her left knee.
In an April 19, 2013 decision, OWCP denied appellant’s claim that she sustained a workrelated injury on February 11, 2013. It noted that she had not submitted sufficient evidence to
establish that the events occurred as described and stated, “The reason for this finding is that
2

Appellant’s supervisor spoke to the coworker by telephone shortly thereafter and he asserted that he only
“picked [appellant] up and set her to the side and she fell.” The coworker indicated that appellant had been
impeding his attempt to enter the elevator.

2

your history of the claimed events are different with each medical report.” OWCP concluded
that appellant’s claim was denied because she had not established the fact of injury.
In a November 20, 2013 brief, appellant’s counsel argued that the evidence of record
was sufficient to show that appellant established the fact of injury for a work-related injury on
February 11, 2103. Counsel asserted that appellant consistently stated that she was thrown to the
ground by her coworker. Appellant also submitted additional medical evidence in support of her
claim.
By decision dated November 22, 2013, OWCP denied appellant’s request for further
review of the merits of her claim pursuant to 5 U.S.C. § 8128(a). It found that the evidence and
argument submitted by appellant was cumulative in nature and that the submitted argument did
not show that OWCP erroneously applied or interpreted a specific point of law.
Appellant requested reconsideration. In a January 24, 2014 brief, counsel continued to
argue that appellant established that she sustained an injury in the performance of duty on
February 11, 2013. Appellant submitted an affidavit, signed on January 22, 2014, in which she
further described the events of February 11, 2013. She stated:
“At approximately 11:00 a.m. on February 11, 2013, during my tour of duty
hours, co-worker … threw me to the ground, causing me injury. Immediately
leading to this incident, [the coworker] had asked to speak with me. At the
conclusion of the conversation, I told [the worker] that we needed to have a
conversation with management. As we walked toward the eighth floor freight
elevator access, I was on his left side when I attempted to reach for a portfolio
also in [the coworker’s] left. At this time, [the coworker] threw me to the
opposite side of the hallway from where I had been standing. I landed on my left
knee and side. I reported the incident to local law enforcement and to the
Inspector General for Tax Administration.”
Appellant also submitted additional medical evidence in support of her claim, including a
September 19, 2013 report of an attending orthopedic surgeon. In a February 7, 2014 statement,
appellant’s supervisor clarified that it was the coworker who advised him that he had recently
moved out of the apartment he had shared with appellant and that their relationship had ended.
In an October 24, 2014 decision, OWCP’s Branch of Hearings and Review affirmed the
April 19, 2013 decision as modified to reflect that appellant’s claim for a work-related
February 11, 2013 injury was denied for the reason that it did not occur in the performance of
duty. In denying the claim, it stated:
“It is clear from the submitted statements that the incident arose out of a personal
matter having no connection with your employment. The incident did not occur
simply because you were reaching for a work file. The relative circumstances
leading up to the incident clearly demonstrates that you were not in the
performance of your regular duties.”

3

LEGAL PRECEDENT
Congress, in providing for a compensation program for federal employees, did not
contemplate an insurance program against any and every injury, illness, or mishap that might
befall an employee contemporaneous or coincidental with his or her employment; liability does
not attach merely upon the existence of any employee/employer relation.3 FECA provides for
the payment of compensation for disability or death of an employee resulting from a personal
injury sustained while in the performance of duty. The term in the performance of duty has been
interpreted to be the equivalent of the commonly found prerequisite in workers’ compensation
law, arising out of and in the course of employment.4 In the course of employment deals with
the work setting, the locale, and time of injury.5 In addressing this issue, the Board has stated:
“In the compensation field, to occur in the course of employment, in general, an
injury must occur: (1) at a time when the employee may reasonably be said to be
engaged in [her] master’s business; (2) at a place where [she] may reasonably be
expected to be in connection with the employment; and (3) while [she] was
reasonably fulfilling the duties of [her] employment or engaged in doing
something incidental thereto.”6
This alone is not sufficient to establish entitlement to benefits for compensability. The
concomitant requirement of an injury arising out of the employment must be shown, and this
encompasses not only the work setting but also a causal concept, the requirement being that the
employment caused the injury in order for an injury to be considered as arising out of the
employment, the facts of the case must show some substantial employer benefit is derived or an
employment requirement gave rise to the injury.7
Assaults arise out of the employment either if the risk of assault is increased because of
the nature or setting of the work or if the reason for the assault was a quarrel having its origin in
the work. Assaults for private reasons do not arise out of the employment unless, by facilitating
an assault that would not otherwise be made, the employment becomes a contributing factor.8
The Board has held that when animosity or a dispute which culminates in an assault is
imported into the employment from a claimant’s domestic or private life, the assault does not
arise in the performance of duty.9 In Agnes V. Blackwell,10 the employee sustained injury
following an assault by a coworker with whom she had been romantically involved outside of
3

Minnie N. Heubner (Robert A. Heubner), 2 ECAB 20 (1948); Christine Lawrence, 36 ECAB 422 (1985).

4

James E. Chadden, Sr., 40 ECAB 312 (1988).

5

Denis F. Rafferty, 16 ECAB 413 (1965).

6

Carmen B. Gutierrez (Neville R. Baugh), 7 ECAB 58 (1954).

7

See Eugene G. Chin, 39 ECAB 598 (1988).

8

A. Larson, The Law of Workers’ Compensation § 8.00 (2006); see also R.S., 58 ECAB 660 (2007).

9

S.S., Docket No. 13-318 (issued March 26, 2013).

10

44 ECAB 200 (1992).

4

work. The Board denied coverage under FECA, finding that the altercation arose out of a prior
personal relationship between the employee and her coworker. The Board found that the
animosity which precipitated the assault was imported into the employment from the prior
private relationship between the parties and not out of or in the course of their employment.
ANALYSIS
The Board finds that appellant’s injury on February 11, 2013 did not arise in the course
of her federal employment.
At the time of the assault on February 11, 2013, appellant was performing her duties
during work hours. As noted, however, time, place, and manner are not alone sufficient to
establish entitlement to compensation. Appellant must also establish that her injury arose out of
her employment or that a factor of her employment gave rise to the assault.11
The evidence of record does not establish that appellant’s employment contributed to or
facilitated the assault of February 11, 2013.12 The increased risk of injury arose from a prior
personal relationship which was imported into the workplace. Appellant’s injury did not arise
from the type of work she was required to perform. Rather, it was the result of personal
animosity that arose out of her private life and prior relationship with the coworker. The facts of
appellant’s case are similar to those of Agnes V. Blackwell where coverage was denied for an
assault that arose from animosity which precipitated the assault and was imported into the
employment from a prior romantic relationship.13
On appeal counsel argued that the case of Yvonne D. McCrary14 supported a finding that
appellant sustained an injury in performance of duty on February 11, 2013 because the dispute
between appellant and the coworker that led to the assault on that date was “exacerbated by the
employment.” The Board notes, however, that this case does not provide support for a finding of
coverage under FECA. In Yvonne D. McCrary, the Board cited portions of a workers’
compensation treatise by Professor Larson, including a portion in which it was stated, “Assaults
for private reasons do not arise out of the employment unless, by facilitating an assault which
would not otherwise be made, the employment becomes a contributing factor.” Professor Larson
also noted, “When the animosity or dispute that culminates in an assault is imported into the
employment from claimant’s domestic or private life, and is not exacerbated by the employment,
the assault does not arise out of the employment under any test.” The Board found that the facts
of the case, which involved an assault of the claimant by an exboyfriend, did not involve an
exacerbation of the underlying dispute between the two by her employment.15 Similarly, in the
present case, appellant did not show that the dispute which led directly to the February 11, 2013
assault was exacerbated by her employment or that the assault would not have occurred but for

11

See supra note 7.

12

See supra note 8.

13

See supra note 10.

14

Docket No. 04-1154 (issued July 27, 2005).

15

Id.

5

the contribution of her employment. OWCP properly denied her claim on the grounds that her
claimed February 11, 2013 injury did not occur in the performance of duty.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty on February 11, 2013.
ORDER
IT IS HEREBY ORDERED THAT the October 24, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 10, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

